Citation Nr: 0703623	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for breast cancer, 
metastasized to the pleurae and sternum.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to July 
1986. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that denied service connection for metastatic breast 
cancer, cancer of the pleurae, and cancer of the sternum. 

The veteran testified before the Board sitting at the RO in 
April 2005.  

In August 2005, the Board remanded the claim for additional 
development, and it is now before the Board for adjudication.  

At times during the adjudication, the claim was characterized 
as three separate claims for cancer of the affected organs.  
The Board recharacterized the veteran's claimed disabilities 
as a single claim for breast cancer, metastasized to the 
pleurae and sternum, based on medical evidence discussed 
below. 


FINDING OF FACT

The veteran's metastatic breast cancer is related to exposure 
to organic solvents and refrigerants in service.  


CONCLUSION OF LAW

The criteria for service connection for metastatic breast 
cancer have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although VA did not inform the veteran 
regarding a disability rating and effective date, the RO did 
not grant service connection in the most recent adjudication.  

The veteran has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim in a February 2006 supplemental 
statement of the case.  There has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and VA has notified the veteran of any evidence 
that could not be obtained.  The veteran has not referred to 
any additional, unobtained, relevant evidence.  VA has 
obtained an examination.  The Board obtained an additional 
medical opinion concerning the claim in October 2006.  
38 C.F.R. § 20.903 (2006).  The veteran was provided an 
opportunity to review the opinion and submit any additional 
argument or evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an air conditioning and refrigeration 
technician in civil engineering units in the U.S. Air Force.  
She stated that her duties included cleaning mechanical 
components using organic solvents such as carbon 
tetrachloride and draining and charging units with several 
types of haloalkanes, commercially known as freon.  The 
veteran contends that her breast cancer was related to 
exposure to organic solvents and refrigerants in service, or 
alternatively, that the disease was secondary to service-
connected cervical cancer. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110 (West 
2002), 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107, 38 C.F.R. § 3.102. 

Service medical records showed that the veteran was treated 
in June 1983 for mild cervical dysplasia and in January 1984 
for cervical condylomata.  In December 1984, a diagnostic 
laparoscopy identified endometriosis.  The veteran was 
treated again in May 1985 for dysplasia with acute 
inflammation.  In October 1985, biopsies showed severe 
dysplasia and in situ cervical intraepithelian neoplasia 
(CIN) grade III.  A lesion was removed by conisation and 
follow-up examinations were conducted until her discharge 
from service in July 1986.  There is no discharge physical 
examination of record.  There is no evidence of any complaint 
or treatment for acute symptoms of exposure to chemicals.  
There is also no evidence that the veteran received any 
environmental health monitoring or training for occupational 
exposure to chemicals.  

Following service, the veteran had children in December 1986, 
February 1989, February 1994, and August 1997.  Another 
cervical lesion was removed by conisation at a private 
hospital in July 1995.   In November 1997, the veteran 
underwent a complete vaginal hysterectomy because of pelvic 
prolapse as a result of multiple pregnancies.  Pathology 
showed chronic cervicitis but no evidence of CIN lesions.  

In a March 2000 letter, a private physician in Australia 
stated that the veteran had recently had a positive biopsy of 
a lump in her left breast and immediately underwent a radical 
mastectomy with reconstruction.  He stated that pathology 
showed a 75 millimeter infiltrating ductal grade I carcinoma 
with lymphatic and other indications of susceptibility to 
metastasis, although none was noted at the time.  In an 
August 2002 letter, the same physician noted that the veteran 
received radiation and chemotherapy and that there continued 
to be no metastasis.   

In December 2002, a VA physician noted the veteran's report 
of left side pain and that she had stopped taking a 
preventive drug due to side effects.  After review of X-rays, 
the physician diagnosed pleural effusions.  Several 
thoracentesis procedures were conducted, and cytology of the 
pleural fluid indicated the presence of andenocarcinoma.   In 
a January 2003 letter, a private naturopathic physician 
practicing in Arizona stated that the veteran was under his 
care for metastasized grade 4 cancer.  In April 2003, the 
veteran underwent a laproscopic bilateral oophrectomy as 
recommended by her oncologist to improve the prognosis for 
the course of her disease. 

In an August 2006 letter, the Chief of Hematology and 
Oncology at VAMC Baltimore reviewed the medical evidence in 
the claims file and stated that the veteran's lesions of the 
pleurae and sternum were metastases of breast cancer rather 
than separate cancers.  

The Board concludes that the veteran has breast cancer, 
metastasized to the pleurae and sternum, and that a left 
mastectomy and reconstruction were performed as a result of 
her disease.  The Board now turns to an evaluation of events 
in service and their relationship to her current disability. 

The veteran was diagnosed with cervical dysplasia and CIN in 
service and was granted service connection for the residual 
conditions of the disease.  The record contains opinions from 
three physicians on the relationship between cervical 
dysplasia and breast cancer.  

In a January 2003 letter, a private naturopathic physician 
stated that the veteran's disease was initially diagnosed as 
cervical cancer and that the disease metastasized into breast 
cancer and into the bones of the sternum.  He did not provide 
clinical data or a rationale for his opinion. 

In a November 2005 examination report and subsequent January 
2006 electronic addendum, a VA internal medicine physician 
noted her review of the claims file including the pathology 
reports.  She stated that the tissue pathology from breast 
cancer was concordant with breast cancer and not a metastatic 
cervical cancer.  Although additional information on the 
cervical biopsies was needed to support any additional 
comment on a relationship between the two diseases, it was 
not likely that cervical dysplasia was related to breast 
cancer because, if a cervical cancer was present, it would 
typically spread to local lymphatics and not to bone or 
lungs.  

In an August 2006 letter, the VAMC Chief of Oncology stated 
that breast cancer was completely unrelated to the cervical 
precancerous lesions that were completely removed by surgery.  
He further stated that breast cancer is an adenocarcinoma, 
whereas cervical cancers are squamous-cell cancers, and that 
cervical dysplasia is related to only exposure to papilloma 
virus.  

The Board concludes that service connection for breast cancer 
secondary to service-connected cervical dysplasia is not 
warranted.  The weight of medical opinion based on review of 
the relevant cell pathology by medical specialists is that 
breast cancer was not a metastasis of the precancerous 
cervical lesions.  

The Board now turns to an evaluation of a relationship 
between breast cancer and exposure to solvents and 
refrigerants in service. 

Service personnel records showed that the veteran graduated 
from a formal military training course in refrigeration and 
air conditioning and was qualified to perform duties in this 
occupation for more than 4 years.  At least one tour of duty 
from June 1978 to December 1979 was in a civil engineering 
squadron.  The veteran submitted a partially completed 
training record that showed that she completed tasks such as 
removal and cleaning of condensers and refrigeration 
accessories, and evacuating and charging refrigerant systems.  
There are no documents that describe the nature of the duties 
she actually performed, or the specific substances or extent 
of her exposure.  

However, in a July 2003 hearing at the RO, the veteran stated 
that she was an air conditioning and refrigeration mechanic 
in a civil engineering squadron and performed cleaning and 
routine maintenance jobs over a period of three and one half 
years.  She stated that she was exposed to refrigerant 12, 
22, and 502, carbon tetrachloride, and other unspecified 
parts washing chemicals on a regular basis without the use of 
gloves.  She stated that she fully immersed her unprotected 
hands in the washing fluids.  

In her October 2003 appeal, the veteran further stated that 
she had performed air conditioning and refrigeration repair 
duties for six years at two bases where she was chronically 
exposed to freon-11 (tricholoromonofloromethane) and carbon 
tetrachloride.  She stated that she cleaned condensers using 
freon-11 as a cleaning agent at a time when there were no 
prescribed safety precautions or exposure limits.  She 
further stated that her exposure was by skin, oral, and 
inhalation contact and noted that she worked in a shop where 
hot work such as welding and brazing was performed on 
aluminum parts.  She provided a recent National Occupation 
Safety and Health safety card that showed that breathing 
protection, gloves, and ventilation are now required to 
prevent exposure to carbon tetrachloride.  The card also 
described the acute symptoms of exposure: headaches, 
dizziness, nausea, abdominal pain, and skin/eye redness and 
pain.  In a May 2004 letter, the veteran cited and provided a 
copy of a medical study involving civilian workers at an Air 
Force base in the early 1950's.  The veteran stated that the 
worker's exposure to solvents discussed in the study was 
similar to her exposure.  The article stated that workers 
dipped large components in trichloroethylene in vapor 
degreasers and also used the solvent in small spray bottles 
on the workbench. 

The Board concludes that the veteran received low-level skin 
and respiratory contact with several organic solvents and 
haloalkane refrigerants in service.  Although there is no 
evidence to confirm the veteran's statements regarding her 
specific duties and degree of chemical exposure, the 
veteran's descriptions are substantially consistent with her 
qualifications and duty assignments.  The Board concludes 
that the veteran received low-level exposure to carbon 
tetrachloride, trichloroethylene, and haloalkanes such as 
tricholormonofloromethane (freon-11).  The Board concludes 
that the veteran's duties did not involve full immersion in 
chemicals on a routine basis since service medical records 
and the veteran's statements did not show symptoms of, or 
treatment for, acute exposure on any occasion while 
performing active service. 

The Board now turns to the issue of whether the veteran's 
breast cancer is related to low level exposure to carbon 
tetrachloride, trichloroethylene, and haloalkanes such as 
tricholormonofloromethane (freon-11) during active service.

In her October 2003 appeal, the veteran quoted excerpts from 
several medical papers for the proposition that carbon 
tetrachloride was found to be a "known" or "probable" 
human carcinogen and that exposure to organic solvents is a 
factor that increases the risk of cancer, most frequently 
cancer of the liver, lung, cervix, and thorax.  In May 2004, 
the veteran submitted a statement and copies of four medical 
research papers for the proposition that exposure to organic 
solvents and refrigerants has been shown to have a 
physiological and statistical relationship to an increased 
risk and mortality for breast cancer.  The veteran 
highlighted the articles and provided detailed argument in 
support of her claim. 

In Occupations and Breast Cancer Risk Among Chinese Women in 
Urban Shanghai, Am. J. Ind. Med. 42:296-308 (2002) 
(hereinafter Gardner), the authors  studied the relationship 
between occupation and an observed increase in incidence of 
breast cancer from 1972 to 1989 among women ages 35 to 44.  
The authors found an increased incidence of breast cancer 
among women in occupations involving processing glass, metal, 
rubber, and plastic; farmers; clerical workers in postal and 
communications businesses; and health care laboratory 
workers.  Citing other studies, the authors hypothesized that 
exposure to various chemicals and dusts may contribute to an 
increased risk.  However, the authors noted that their study 
had limitations because of small numbers in the study cohort, 
especially when sorted by menopausal status, multiple 
occupational comparisons, failure to account for 
environmental exposure outside the workplace, and the use of 
occupation vice degree of exposure to specific chemicals.  
The authors described the study as offering "preliminary 
insights" to the issue.

In Exposure to Organic Solvents and Breast Cancer in Women: A 
Hypothesis, Am J. Ind. Med 32:1-14 (1997) (hereinafter 
Labreche), the authors proposed a physiological theory for 
the absorption of organic chemicals that results in deposits 
in fatty tissue and the appearance of the chemicals in breast 
milk.  However, the authors acknowledged that further 
toxicological and epidemiologic studies were necessary to 
confirm the hypothesis.  In Occupational Risk Factors for 
Female Breast Cancer, Occup. Environ. Med. 1996: 145-156 
(1996), (hereinafter Goldberg), the same authors conducted a 
literature survey of existing occupational studies noting 
that results were limited and controversial.  They cited 
their own earlier theory but noted that epidemiological data 
was sparse and that one study showed there was no increased 
risk shown among dry cleaning workers exposed to carbon 
tetrachloride or mixtures of solvents including 
trichloroethane.  However, the authors cited another study 
showing an increased risk to leather goods workers exposed to 
benzene and chlorinated solvents.  Data in a table, not 
discussed by the authors, also listed a study showing a study 
that found an increased risk due to exposure to freon 
(chemical composition not specified).  The authors stated 
that few high quality studies have been carried out toward 
unambiguously assessing the relationship between exposure to 
solvents and breast cancer and that they offered no 
conclusions on the issue. 

The authors of Mortality and Cancer Incidence of Aircraft 
Maintenance Workers Exposed to Trichloroethylene and Other 
Organic Solvents: Extended Follow Up, Occup. Environ. Med. 
5:161-171 (1997) (hereinafter Blair) studied the mortality of 
14,457 civilian workers employed at a Hill Air Force Base, 
Utah, who worked for at least one year between 1952 to 1956 
to evaluate the impact of exposure to organic solvents.  The 
authors concluded that non-significant excesses of breast 
cancer mortality occurred with exposure to any particular 
solvent or mixed solvents but that statistically significant 
excesses occurred with exposure to freon, trichoroethane, and 
metal dusts.  The authors cautioned that multiple comparisons 
were made, that some significant excesses could be expected 
by chance alone and that there was no consideration for 
reproductive factors that constitute a major cancer risk.  

The file contains several medical opinions regarding the 
relationship between the veteran's breast cancer and low-
level exposure to solvents and refrigerants.  
As previously discussed, a private naturopathic physician in 
January 2003 stated that there was a proven link between 
exposure to carbon tetrachloride and cervical, breast, and 
bone cancer, and that it was as likely as not that her 
current cancer was directly associated with exposure in 
service.  In September 2003, a VA oncologist stated that his 
opinion and the opinion of the naturopathic physician were 
irrelevant because the issue must be determined by large 
scale epidemiological research, not by individual 
practitioners.   In an April 2005 letter, a private 
oncologist cited an epidemiological study by Cantor in 1995 
that suggested a possible association.  The physician stated 
that such relationship was conceivable but impossible to 
quantify. 
In November 2005, a VA internal medicine physician reviewed 
the entire claims file including the four articles discussed 
above.  The physician noted that she had graduate training in 
public health research.  Referring to the Blair study, she 
concluded that there was no demonstrated statistical 
increased risk of breast cancer from exposure to organic 
solvents but that there was a statistically significant risk 
from exposure to freon.  She cautioned that the veteran's 
record was not clear on the degree of her chemical exposure.  

In August 2006, the Chief of Oncology at VAMC Baltimore 
reviewed the entire claims file.  He noted the existence of 
medical hypotheses that support an increased risk of breast 
cancer due to hydrocarbons and haloalkanes possibly because 
of their tendency to accumulate in fatty tissue such as in 
the breast.  However, he stated that the degree of exposure 
in animal testing might not reflect human occupational 
exposure.  He cited studies of aircraft workers and drinking 
water systems that showed no increase in risk due to organic 
solvents, including freon, and breast cancer.  He further 
stated, "Unfortunately, there will be always uncertainty 
about effects of prolonged exposures to organic solvents."  
Based on the information in the file, he estimated the 
probability of organic solvents contribution to the veteran's 
breast cancer to be substantially less than 50 percent, but 
that the probability would be over 50 percent if exposure to 
solvents and refrigerants could be documented for an extended 
period of time such as one year of more or less daily 
exposure. 

The Board concludes that service connection is warranted for 
the veteran's residual conditions of breast cancer, 
metastasized to the pleurae and sternum, because:  there is 
evidence of low-level exposure to haloalkanes in service; 
there is uncontroverted evidence by the veteran that she was 
exposed on a daily basis to solvents and Freon for a period 
years; and because there is a medical opinion that there is a 
relationship between the exposure related by the veteran and 
breast cancer.  While the evidence is far from overwhelming, 
the law requires the veteran be given the benefit of the 
doubt where the preponderance of the evidence is not against 
any issue material to the claim. 


ORDER

Service connection for the residual conditions of breast 
cancer, metastasized to the pleurae and sternum, is granted. 





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


